         Case 7:20-cv-00253 Document 33 Filed on 08/11/21 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                       §
                                                    §
                                  Plaintiff,        §
                                                    §
    v.                                              §         CASE NO. 7:20-CV-253
                                                    §
    2.574 ACRES OF LAND, MORE OR                    §
    LESS, SITUATE IN STARR COUNTY,                  §
    STATE OF TEXAS; AND OCIEL                       §
    MENDOZA, et al.                                 §
                                                    §
                              Defendants.           §

______________________________________________________________________________

    UNITED STATES OF AMERICA’S UNOPPOSED MOTION FOR LEAVE OF COURT
                           TO FILE DISCLAIMER


          Plaintiff, United States of America (hereinafter “United States”), through the undersigned

Assistant United States Attorney, respectfully requests leave of Court to file a Disclaimer for

Martha N. Mendoza 1 and a proposed Order. 2 In support, the United States shows the following:

                                               BACKGROUND

          1. On September 1, 2020, the United States commenced this action against Defendants to

             acquire a fee interest in 2.574 acres of land, more or less, identified as Tract RGV-

             RGC-9000 (hereinafter “Subject Property”), for purposes of the Border Infrastructure

             Project. 3




1
  Attached hereto as Exhibit 1.
2
  Attached hereto as Exhibit 2.
3
  Dkt. Nos. 1-2.
       Case 7:20-cv-00253 Document 33 Filed on 08/11/21 in TXSD Page 2 of 4




         2. On September 8, 2020, the United States deposited into the registry of the Court its

             estimated just compensation in the amount of $93,261, 4 at which time pursuant to the

             Declaration of Taking Act 40 U.S.C. § 3114, title to the Subject Property passed to the

             United States by operation of law.

         3. On November 3, 2021, the Court issued an Order 5 requiring the United States “to file

             all documentation adding, substituting, disclaiming or dismissing interested parties” by

             January 10, 2021.

         4. On August 10, 2021, the United States received a fully executed Disclaimer for Martha

             N. Mendoza.

    REQUEST FOR LEAVE OF COURT TO FILE DISCLAIMER FOR DEFENDANT

         5. With the Court’s permission, the United States, requests the Court grant it leave to file

             the Disclaimer for Martha N. Mendoza 6 and proposed Order 7 dismissing her as a party

             after the Court’s January 10, 2021 deadline to disclaim or dismiss interested parties.

         6. As good cause therefore, the United States presents that dismissing Martha N. Mendoza

             based on her fully executed Disclaimer is proper under Federal Rule of Civil Procedure

             71.1(i)(2), necessary to further the resolution of this case, and justified at this time

             because the United States only received the fully executed Disclaimer from Martha N.

             Mendoza after she transferred her interest in the Subject Property to her former

             husband, Ociel Mendoza, following settlement of their divorce.

         7. Under the Federal Rules of Civil Procedure, “[t]he [C]ourt may at any time dismiss a

             defendant who was unnecessarily or improperly joined.” Fed. R. Civ. P. 71.1(i)(2).


4
  Dkt. No. 5.
5
  Dkt. No. 25.
6
  Ex. 1.
7
  Ex. 2.
         Case 7:20-cv-00253 Document 33 Filed on 08/11/21 in TXSD Page 3 of 4




             8. Accordingly, the United States respectfully requests the Court grant leave so that the

                Disclaimer for Martha N. Mendoza and proposed Order dismissing her as a party may

                be filed entries on the Court’s docket, and properly considered by the Court.

                                                       PRAYER

                       The United States prays the Court grant its motion for leave and deems the

             “Disclaimer for Martha N. Mendoza”, 8 and the proposed Order, 9 filed on the Court’s

             docket.

                                     CERTIFICATE OF CONFERENCE

                       The United States was previously informed that Defendant Ociel Mendoza hired

             Margil Sanchez as his attorney for this case. On August 10, 2021, the undersigned Assistant

             United States Attorney conferred with opposing counsel for Defendant Ociel Mendoza via

             telephone and he is unopposed to the filing of this motion.

                       Also on August 10, 2021, the United States conferred with opposing counsel for

             Defendant Martha N. Mendoza via email, and she is unopposed to this motion. In addition,

             the United States conferred with Assistant United States Attorney David Guerra, counsel

             for the Department of Treasury-Internal Revenue Service via email, and the Department of

             Treasury-Internal Revenue Service is unopposed to the filing of this motion.

                                                          Respectfully submitted,

                                                          JENNIFER B. LOWERY
                                                          Acting United States Attorney
                                                          Southern District of Texas

                                                      By: s/ Roland D. Ramos____________
                                                          ROLAND D. RAMOS
                                                          Assistant United States Attorney
                                                          Southern District of Texas No. 3458120

8
    Ex. 1.
9
    Ex. 2.
     Case 7:20-cv-00253 Document 33 Filed on 08/11/21 in TXSD Page 4 of 4




                                                   Texas Bar No. 24096362
                                                   1701 W. Bus. Highway 83, Suite 600
                                                   McAllen, TX 78501
                                                   Telephone: (956) 618-8010
                                                   Facsimile: (956) 618-8016
                                                   E-mail: Roland.Ramos@usdoj.gov
                                                   Attorney in Charge for Plaintiff



                                 CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on August 11, 2021, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.

                                              By: s/ Roland D. Ramos____________
                                                  ROLAND D. RAMOS
                                                  Assistant United States Attorney
